Name: Commission Regulation (EC) No 2056/2001 of 19 October 2001 establishing additional technical measures for the recovery of the stocks of cod in the North Sea and to the west of Scotland
 Type: Regulation
 Subject Matter: regions of EU Member States;  fisheries;  natural environment
 Date Published: nan

 Avis juridique important|32001R2056Commission Regulation (EC) No 2056/2001 of 19 October 2001 establishing additional technical measures for the recovery of the stocks of cod in the North Sea and to the west of Scotland Official Journal L 277 , 20/10/2001 P. 0013 - 0016Commission Regulation (EC) No 2056/2001of 19 October 2001establishing additional technical measures for the recovery of the stocks of cod in the North Sea and to the west of ScotlandTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms(1), as last modified by Regulation (EC) No 973/2001(2), and in particular Article 45(1) thereof,Whereas:(1) In November 2000, the International Council for the Exploration of the Sea indicated that the stock of cod which inhabits the North Sea (ICES Sub-area IV and ICES Division IIa) and the stock of cod which inhabits waters to the west of Scotland (ICES Sub-area VI and ICES Division Vb) are at serious risk of collapse.(2) At the Council meeting of 14 and 15 December 2000, the Commission and the Council noted the urgent requirement to establish a recovery plan for these stocks of cod.(3) The immediate requirement is to reduce catches of juvenile cod by establishing:- a general increase in the mesh size of towed nets and static nets used to catch cod to which end it is necessary to derogate from conditions regarding mesh sizes of towed gears laid down in Annexes I and VI of Regulation (EC) No 850/98, and- additional conditions to ensure that capture of juvenile cod by towed nets of mesh size less than 120 mm is reduced.(4) Many of the measures to be envisaged in the North Sea are also relevant in the context of cod recovery in waters to the west of Scotland and should therefore also be taken in that geographical area while some measures require to be specific to the west of Scotland.(5) It is necessary to regulate on these matters immediately, in anticipation of a revision of Regulation (EC) No 850/98, so that the fishing industry will be provided with sufficient time to amend their fishing gears.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture,HAS ADOPTED THIS REGULATION:Article 11. This Regulation shall apply to fishing vessels operating within Community waters of ICES Sub-areas IV and VI and ICES Divisions IIa and Vb.2. It shall not apply to fishing vessels operating within that part of ICES Sub-area VI enclosed by straight lines sequentially joining the following geographical coordinates:56 ° 00' N 07 ° 30' W56 ° 00' N 04 ° 00' W55 ° 00' N 04 ° 00' W55 ° 00' N 07 ° 30' W56 ° 00' N 07 ° 30' W3. In that area the conditions laid down in Articles 2 and 3 of Council Regulation (EC) No 2549/2000 of 17 November 2000 establishing additional technical measures for the recovery of the stock of cod in the Irish Sea (ICES Division VIIa)(3).Article 2For the purposes of this Regulation the following definitions shall apply:1. "codend" means a codend sensu stricto as defined in the Annex to Commission Regulation (EEC) No 3440/84(4) of 6 December 1984 on the attachment of devices to trawls, Danish seines and similar nets.2. "extension piece" means a lengthening piece as defined in the Annex to Regulation (EEC) No 3440/84.Article 3For the purposes of this Regulation percentages of catches retained on board shall be calculated in accordance with conditions laid down in Article 5 of Regulation (EC) No 850/98.Article 4Notwithstanding the conditions laid down in Article 4(4) and Article 15(1) of Regulation (EC) No 850/98:1. The catch taken with any demersal towed net of mesh size range 70 to 79 mm and retained on board in ICES Sub-area VI and/or ICES Division Vb shall consist of at least 30 % of Norway lobsters and no more than 5 % of cod.2. The catch taken with any demersal towed net of mesh size range 80 to 109 mm and retained on board in ICES Division IIa or that part of ICES Sub-area IV to the north of straight lines sequentially joining the following geographical coordinates:A point on the east coast of the United Kingdom at 55 ° 00' N,55 ° 00'N 05 ° 00' E,56 ° 00' N 05 ° 00' E,a point on the west coast of Denmark at 56 ° 00' N,shall consist of at least 30 % of Norway lobsters.3. The catch taken with any demersal towed net of mesh size range 100 to 109 mm and retained on board any fishing vessel in ICES Sub-area VI and/or ICES Division Vb shall consist of:- at least 70 % of any mixture of haddock, hake, whiting, anglerfish, megrims, skates, rays, saithe and Nephrops and no more than 5 % of cod, or- of at least 70 % of any mixture of the target species included in the longer list of such target species for mesh size range 80 to 99 mm specified in Annex I of Regulation (EC) No 850/98 and/or ling, blue ling, saithe, siki sharks, black scabbard fish, orange roughy, Phycis spp. and Brosme brosme and no more than 5 % of cod.4. The catch taken with any demersal towed net of mesh size range 110 to 119 mm and retained on board any fishing vessel shall consist of:- at least 70 % of saithe and no more than 3 % of cod, or- for catches taken in ICES Sub-area VI and/or ICES Division Vb and retained on board, at least 70 % of any mixture of the target species included in the longer list of such target species for mesh size range 80 to 99 mm specified in Annex I to Regulation (EC) No 850/98 and/or ling, blue ling, saithe, siki sharks, black scabbard fish, orange roughy, Phycis spp. and Brosme brosme and no more than 5 % of cod.However, during 2002, the catch taken with any demersal towed net of mesh size range 110 to 119 mm and retained on board any fishing vessel may consist of:- at least 50 % of any mixture of haddock, whiting, plaice, sole, lemon sole, skates, rays and anglerfish and no more than 25 % of cod for catches taken in ICES Sub-area IV and/or ICES Division IIa, or- at least 50 % of any mixture of haddock, whiting, megrims, anglerfish, skates, rays, Greenland halibut, tusk, ling and saithe and no more than 25 % of cod for catches taken in ICES Sub-area VI and/or ICES Division Vb.5. It shall be prohibited to retain on board or deploy any demersal towed net or nets of mesh size range 100 to 119 mm unless:- each such net is equipped with a square-meshed panel of at least 90 mm mesh size and the panel is installed in compliance with the conditions laid down in paragraphs 2 and 3 of Article 7 of Regulation (EC) No 850/98, or- the catch retained on board shall consist of at least 70 % of any mixture of the target species included in the longer list of such target species for mesh size range 80 to 99 mm specified in Annex I to Regulation (EC) No 850/98 and/or ling, blue ling, saithe, siki, sharks, black scabbard fish, orange roughy, Phycis spp. and Brosme brosme and no more than 5 % of cod, or- each such net is lashed and stowed in compliance with the conditions laid down in Article 20(1) of Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(5).6. Unless otherwise specified in paragraphs 1 to 5, catches of cod retained on board any vessel carrying any demersal towed net of mesh size range 32 to 119 mm shall not be in excess of 20 % of the weight of the total catch of marine organisms retained on board.7. Catches taken by demersal towed gears of mesh size equal to or greater than 120 mm and retained on board are exempt from conditions relating to percentages of target and non-target species.Article 51. It is prohibited to deploy any demersal towed net which incorporates:(i) any individual quadrilateral mesh of which the bars of the mesh are not of approximately equal length;(ii) a codend and any extension piece, whose joint stretched length exceeds 36 metres in nets of mesh size equal to or greater than 70 mm;(iii) a codend and any extension piece constructed of more than one sheet of netting material such that the linear dimensions of the top half or top sheet of said codend and extension piece are not equal to the linear dimensions of the bottom half or bottom sheet;(iv) a codend or extension piece or square-meshed panel each of which is not constructed exclusively of only one type of netting material;(v) a codend attached by any means other than being sewn into that part of the net anterior to the codend;(vi) a codend and/or extension piece of mesh size equal to or greater than 55 mm which is not constructed of single-twine netting material of which no twine is of thickness greater than 8 mm or of double-twine netting material of which no twine is of thickness greater than 5 mm.2. With the exception of beam trawls, it is prohibited to deploy any demersal towed net:(i) of mesh size range 70 to 89 mm having more than 120 meshes in any circumference of the codend excluding the joinings and selvages;(ii) of mesh size greater than 90 mm having more than 100 meshes in any circumference of the codend excluding the joinings and selvages;(iii) of mesh size range 70 to 99 mm unless the upper half of such a net consists of a panel of netting material attached directly to the headline of the net or to no more than three rows of netting material of any mesh size attached directly to the headline, extending towards the posterior of the net for at least 15 meshes and constructed of diamond-meshed netting material of which no individual mesh is of mesh size less than 140 mm;(iv) of mesh size range 70 to 99 mm unless a square-meshed panel of mesh size at least 80 mm is included in such a net in compliance with the conditions laid down in paragraphs 2 and 3 of Article 7 of Regulation (EC) No 850/98.The conditions laid down in paragraphs (iii) and (iv) shall not apply whenever the catch retained on board and taken with a net or nets of mesh size range 80 to 99 mm consist of:- at least 85 % of queen scallops, or- at least 40 % of sole and no more than 5 % of cod.3. It is prohibited to carry on board or deploy any beam trawl of mesh size equal to or greater than 80 mm unless the entire upper half of the anterior part of such a net consists of a panel of netting material of which no individual mesh is of mesh size less than 180 mm attached:- directly to the headline, or- to no more than three rows of netting material of any mesh size attached directly to the headline.The panel of netting shall extend towards the posterior of the net for at least the number of meshes determined by:(i) dividing the length in metres of the beam of the net by 12;(ii) multiplying the result obtained in (i) by 5400 and(iii) dividing the result obtained in (ii) by the mesh size in millimetres of the smallest mesh in the panel and(iv) ignoring any decimal or other fractions in the result obtained in (iii).Article 61. It is prohibited to use any beam trawl of mesh size range 32 to 119 mm within the following geographical areas:- ICES Division IIa,- that part of ICES Sub-area IV to the north of 56 ° 00' N,- ICES Division Vb and- ICES Sub-area VI to the north of 56 ° 00' N.2. However, it is permitted to use any beam trawl of mesh size range 100 to 119 mm within the area enclosed by the east coast of the United Kingdom between 55 ° 00' N and 56 ° 00' N and by straight lines sequentially joining the following geographical coordinates:a point on the east coast of the United Kingdom at 55 ° 00' N,55 ° 00' N 05 ° 00' E,56 ° 00' N 05 ° 00' E,a point on the east coast of the United Kingdom at 56 ° 00' N,provided that the catches taken within this area with such a fishing gear and retained on board consist of no more than 5 % of cod.3. Within ICES Sub-area IV and/or ICES Division IIa, it is prohibited to simultaneously carry on board beam trawls of more than two of the mesh size ranges 32 to 99 mm, 100 to 119 mm and equal to or greater than 120 mm.Article 7Notwithstanding conditions laid down in Article 11 and Annex VI to Regulation (EC) No 850/98, it shall be prohibited to retain on board any cod in excess of 30 % by weight of the total weight of marine organisms retained on board and caught by fixed gears unless the mesh size of such gears is equal to or greater than 140 mm.Article 81. It is prohibited to deploy any demersal towed net of mesh size range 70 to 79 mm in ICES sub-area IV and/or in ICES Division IIa. However, Community vessels and Norwegian vessels are permitted in 2002 to fish in Community waters of ICES Sub-area IV using demersal towed nets, other than beam trawls, incorporating codends within which no individual mesh shall be of mesh size less than 70 mm and which are constructed entirely of square-meshed netting material.The catch taken with such trawls and retained on board shall consist of at least 30 % of Norway lobsters.2. The prohibition on fishing with demersal otter trawls, demersal pair trawls and Danish seines in a northern part of ICES Sub-area IV as laid down in Article 30(3) of Regulation (EC) No 850/98 shall not apply.Article 9Notwithstanding the provision laid down in Article 7(5) of Regulation (EC) No 850/98 Norwegian vessels are permitted to fish in Community waters of ICES Sub-area IV for Pandalus shrimps using demersal towed nets of mesh size range 32 to 54 mm in which sorting grids are installed in accordance with conditions laid down in Norwegian legislation.Article 10This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Communities.It shall be applicable from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 October 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 125, 27.4.1998, p. 1.(2) OJ L 137, 19.5.2001, p. 1.(3) OJ L 292, 21.11.2000, p. 5.(4) OJ L 318, 7.12.1984, p. 23.(5) OJ L 261, 20.10.1993, p. 1.